UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6128



PAUL SCINTO, SR.,

                                             Plaintiff - Appellant,

          versus


EDWARD GLENN PRESTON; RALPH MELTON, JR.; FRANK
POLUMBO;   BRIAN   LEMAY;   ERIC   WING;   E&J
AUTOMOTIVE, et al.; THE CITY OF NEW BERN,
NORTH CAROLINA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:03-cv-00178-H)


Submitted:   June 8, 2007                   Decided:   June 25, 2007


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Scinto, Sr., Appellant Pro Se. James Carlton Thornton, Sarah
Lynne Ford, PARKER, POE, ADAMS & BERNSTEIN, LLP, Raleigh, North
Carolina; Gary Hamilton Clemmons, CHESNUTT, CLEMMONS & PEACOCK, PA,
New Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Paul Scinto, Sr., seeks to appeal the district court’s

order denying in part his motion for default judgment.             This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).          The order Scinto seeks to appeal

is   neither   a   final   order    nor   an   appealable    interlocutory    or

collateral order.     Accordingly, we dismiss the appeal for lack of

jurisdiction and deny Appellees’ motion to stay.             We dispense with

oral   argument     because   the    facts     and   legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    DISMISSED




                                     - 2 -